10 U.S. 202
6 Cranch 202
3 L.Ed. 199
ATKINSONv.THE MUTUAL ASSURANCE SOCIETY AGAINST FIRE, ONBUILDINGS OF THE STATE OF VIRGINIA.
February Term, 1810

1
THIS case differed from the case of Korn & Wisemiller v. The Mutual Assurance Society; that being for a half quota, and this for the additional premium upon a revaluation, under the 7th section of the act of 1805. (See Virginia Laws, v. 2. App. 81.)


2
The question (which was submitted without argument) was, whether the additional premium should be charge on the whole sum at which the buildings were revalued, or only on the excess between the old and new valuation.


3
JOHNSON J.


4
The court is of opinion that the rule on the subject of premium imposes the additional premium only on the excess of the revaluation beyond the former valuation.


5
Judgment reversed.